CLECO POWER LLC EXHIBIT 12(b) Computation of Ratios of Earnings to Fixed Charges UNAUDITED (THOUSANDS, EXCEPT RATIOS) 2009 2008 2007 2006 2005 Earnings from continuing operations $ 111,166 $ 113,832 $ 84,673 $ 64,828 $ 59,081 Income taxes 15,297 27,956 29,613 33,059 37,495 Earnings from continuing operations before income taxes $ 126,463 $ 141,788 $ 114,286 $ 97,887 $ 96,576 Fixed charges: Interest, long-term debt $ 65,636 $ 51,636 $ 32,903 $ 33,138 $ 24,583 Interest, other (including interest on short-term debt) 17,335 13,397 8,408 4,662 2,431 Amortization of debt expense, premium, net 1,764 1,892 1,399 1,295 1,482 Portion of rentals representative of an interest factor 536 523 558 506 283 Interest of capitalized lease 1,545 - Total fixed charges $ 86,816 $ 67,448 $ 43,268 $ 39,601 $ 28,779 Earnings from continuing operations before income taxes $ 126,463 $ 141,788 $ 114,286 $ 97,887 $ 96,576 Total fixed charges from above 86,816 67,448 43,268 39,601 28,779 Earnings from continuing operations before income taxes and fixed charges $ 213,279 $ 209,236 $ 157,554 $ 137,488 $ 125,355 Ratio of earnings to fixed charges 2.46 X 3.10 X 3.64 X 3.47 X 4.36 X
